Exhibit 3.2 ESSEX PROPERTY TRUST, INC. CERTIFICATE OF EXECUTIVE VICE PRESIDENT The undersigned Executive Vice President of Essex Property Trust, Inc., a Maryland corporation (the “Corporation”), hereby certifies that the following is a true and complete copy of resolutions duly adopted by the Board of Directors of the Corporation as required by law and that these resolutions are in full force and effect on the date hereof: RESOLVED:That the address of the principal office of the Corporation is changed as follows: Old:300 East Lombard Street Baltimore, Maryland 21202 New:c/o National Registered Agents, Inc. of MD Second Floor 836 Park Avenue Baltimore, Maryland 21201 IN WITNESS WHEREOF, I have hereunto affixed my hand as Executive Vice President of the Corporation this 10th day of February, 2012. /s/ Michael T. Dance Michael T. Dance Executive Vice President
